DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is responsive to the following communications: the Amendment filed March 12, 2021.
	Claims 2-7, 9-15 and 17-19 are pending.  Claims 2 and 10 are amended.  Claims 1, 8 and 16 are canceled.  Claims 2 and 10 are independent.
Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 14/670,536, filed on March 27, 2015.
Allowable Subject Matter
Claims 2-7, 9-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 2, there is no teaching or suggestion in the prior art of record to provide the recited oxide semiconductor comprises a crystal and a c-axis of the crystal of the oxide semiconductor layer is aligned in a direction perpendicular to a top surface of the oxide semiconductor layer, in combination with the other limitations.
With respect to independent claim 10, there is no teaching or suggestion in the prior art of record to provide the recited oxide semiconductor comprises a crystal and a c-axis of the crystal of the oxide semiconductor layer is aligned in a direction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825